            Case 3:20-cv-01028-AC       Document 1      Filed 06/26/20     Page 1 of 19




Elizabeth H. Potter (OSB # 105482)
Andrew R. Missel (OSB # 181793)
ADVOCATES FOR THE WEST
3701 SE Milwaukie Ave., Ste. B
Portland, OR 97202
(503) 914-6388
epotter@advocateswest.org
amissel@advocateswest.org


Attorneys for Plaintiff




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


 ADVOCATES FOR THE WEST,                            Case No.: 3:20-cv-01028

                               Plaintiff,

 v.                                                 COMPLAINT

 BONNEVILLE POWER
 ADMINISTRATION,

                        Defendant.
_____________________________________

                                        INTRODUCTION

       1.       Plaintiff Advocates for the West brings suit under the Freedom of Information Act

(“FOIA”) to compel the Bonneville Power Administration (“BPA”) to produce certain records

requested by Plaintiff. Plaintiff also asks this Court to enjoin and declare unlawful BPA’s policy

and practice concerning review of materials that are potentially exempt under FOIA Exemptions

4 and/or 5 (the “Exemption 4 and 5 review policy”).



COMPLAINT                                       1
            Case 3:20-cv-01028-AC       Document 1       Filed 06/26/20      Page 2 of 19




       2.       BPA is currently engaged in (or will soon be engaged in) several important

decisionmaking processes that promise to have dramatic effects on the environment of the

Pacific Northwest—particularly the survival and recovery of several species of fish listed as

threatened or endangered under the Endangered Species Act (“ESA”). First, BPA, together with

the U.S. Army Corps of Engineers and the Bureau of Reclamation, is in the middle of

reevaluating how to operate the Columbia River System, the system of 14 dam and reservoir

projects in the Pacific Northwest that provides about a quarter of the region’s power and that has

had a devastating effect on many of the region’s native fish species. Second, BPA is currently

deciding whether to join the Western Energy Imbalance Market (“EIM”), a real-time centralized

energy market used to dispatch power across the region. Finally, BPA is on the verge of

beginning a new “rate case,” where it will decide what rates it will charge its customers for

power and transmission services.

       3.       All of these decisionmaking processes allow for involvement by the public. But in

order to participate effectively in these processes, the public must be informed. To that end,

Plaintiff—a public interest environmental law firm—has sent several FOIA requests to BPA on

behalf of itself and its clients seeking records related to BPA’s operations. Plaintiff plans to share

these records with the general public and with allied conservation organizations to facilitate their

participation in the public processes in which BPA is involved.

       4.       Unfortunately, BPA has not complied with FOIA’s deadlines in responding to

Plaintiff’s requests. Worse, BPA’s policy for reviewing records potentially exempt from

disclosure under FOIA Exemptions 4 and/or 5 promises prolonged delays in responding to

Plaintiff’s FOIA requests, which will lead to more violations of FOIA’s deadlines and impair

Plaintiff’s—and the public’s—ability to access the requested information. BPA will likely be



COMPLAINT                                         2
             Case 3:20-cv-01028-AC       Document 1        Filed 06/26/20      Page 3 of 19




able to “run out the clock” and avoid releasing records until after the relevant public processes

are finished, frustrating the public’s ability to participate fully in those processes.

        5.       Plaintiff seeks a declaratory judgment that BPA’s Exemption 4 and 5 review

policy violates FOIA, an injunction prohibiting BPA from continuing to employ that policy when

processing requests submitted by Plaintiff, and an order requiring BPA to promptly produce non-

exempt records responsive to FOIA requests BPA-2020-00700-F, BPA-2020-00719-F, and

BPA-2020-00739-F.

                                  JURISDICTION AND VENUE

        6.       Jurisdiction is proper in this Court under 28 U.S.C. § 1331 because this action

arises under the laws of the United States, including FOIA, 5 U.S.C. § 552, and the Declaratory

Judgment Act, 28 U.S.C. § 2201 et seq. In addition, FOIA itself provides a basis for jurisdiction.

5 U.S.C. § 552(a)(4)(B).

        7.       Venue is proper in this Court under 5 U.S.C. § 552(a)(4)(B) because the agency

records at issue are, on information and belief, located in the District of Oregon at the

headquarters of BPA. Venue is proper in the Portland Division because BPA’s headquarters are

located in Portland.

        8.       The federal government waived sovereign immunity in this action pursuant to 5

U.S.C. § 552(a)(4)(B).

        9.       Because BPA has failed to make a timely “determination” as to Plaintiff’s first

three FOIA requests, Plaintiff is deemed to have exhausted administrative remedies with respect

to those requests.




COMPLAINT                                          3
         Case 3:20-cv-01028-AC          Document 1       Filed 06/26/20      Page 4 of 19




                                             PARTIES

       10.     Plaintiff Advocates for the West (“Advocates”) is a public interest, non-profit

environmental law firm headquartered in Boise, Idaho, with an office in Portland, Oregon.

Advocates’ mission is to defend western public lands, waterways, and wildlife on behalf of

conservation groups and concerned citizens. Advocates is particularly interested in gathering

information to inform itself, its clients, its allies, and the public about BPA’s activities and how

those activities affect threatened and endangered fish species.

       11.     Advocates educates the general public about the natural wonders of the West, and

about land, resource, and wildlife decisions made by governmental and private entities that affect

the natural environment and wildlife. Advocates is effective at increasing public awareness of

environmental matters, such as protection of endangered and threatened species, through public

education and outreach activities: it employs a full-time Director of Communications and

Outreach who helps educate the public about the organization’s efforts to protect the American

West; it sends regular updates to its mailing list of over 2,000 recipients; it maintains an active

social media presence; it routinely disseminates materials through its website; and it regularly

engages in activities that attract the attention of the national news media, allowing for wide

dissemination of information obtained directly or indirectly from FOIA requests. Advocates also

routinely shares information it has gathered with its clients and with allied conservation and

environmental organizations.

       12.     Defendant Bonneville Power Administration (“BPA”) is a federal power

marketing administration that is part of the Department of Energy. “BPA is the marketing

authority for almost all federally generated electric power in the Pacific Northwest.”

Confederated Tribes of Umatilla Indian Reservation v. Bonneville Power Admin., 342 F.3d 924,



COMPLAINT                                         4
         Case 3:20-cv-01028-AC         Document 1       Filed 06/26/20    Page 5 of 19




928 (9th Cir. 2003). BPA is an “agency” within the meaning of 5 U.S.C. § 551 and is subject to

FOIA.

                                   LEGAL BACKGROUND

        13.    The goal of FOIA is to ensure that the federal government provides “efficient,

prompt, and full disclosure of information” to members of the public upon request. Maydak v.

U.S. Dep’t of Justice, 218 F.3d 760, 764 (D.C. Cir. 2000) (citation omitted). “[T]he statute does

not condone agency personnel sitting behind accumulating mounds of FOIA requests and

requiring each requester to ‘take a number’ and wait many months . . . for the agency to

comply.” Judicial Watch, Inc. v. U.S. Dep’t of Homeland Sec., 895 F.3d 770, 789 (D.C. Cir.

2018) (Pillard, J., concurring).

        14.    FOIA requires an agency to make a “determination” as to a request within 20

working days (or, in “unusual circumstances,” 30 working days). See 5 U.S.C. § 552(a)(6)(A)

(20-day deadline), § 552(a)(6)(B) (“unusual circumstances” provision). An agency makes a

“determination” as to a request by “determin[ing] and communicat[ing] the scope of the

documents it intends to produce and withhold, and the reasons for withholding any documents.”

Citizens for Responsibility and Ethics in Washington v. Fed. Election Com’n (“CREW”), 711

F.3d 180, 186–88 (D.C. Cir. 2013). A “determination” must “inform the requester that it can

appeal whatever portion of the ‘determination’ is adverse.” Id. at 188; see also 5 U.S.C.

§ 552(a)(6)(A)(i)(III). An agency does not make a “determination” when it “decide[s] to later

decide”—that is, when it “express[es] a future intention to produce non-exempt documents and

claim exemptions.” CREW, 711 F.3d at 185–86. A failure to make a timely determination

violates FOIA. Hajro v. U.S. Citizenship & Immigration Servs., 811 F.3d 1086, 1106–07 (9th

Cir. 2016); see also Or. Nat. Desert Ass’n v. Gutierrez, 409 F. Supp. 2d 1237, 1247–48 (D. Or.



COMPLAINT                                       5
          Case 3:20-cv-01028-AC          Document 1        Filed 06/26/20     Page 6 of 19




2006) (holding that the “defendants failed to make a timely determination, resulting in an

improper withholding under” FOIA), subsequent judgment rev’d in part on other grounds sub

nom. Or. Nat. Desert Ass’n v. Locke, 572 F.3d 610 (9th Cir. 2009).

        15.     An agency must make records “promptly available” after receiving a FOIA

request. 5 U.S.C. § 552(a)(3)(A). To make records “promptly available,” an agency should

release records “within days or a few weeks” of the “determination” deadline, “not months or

years.” CREW, 711 F.3d at 188. A failure to make records “promptly available” violates FOIA.

Long v. I.R.S., 693 F.2d 907, 910 (9th Cir. 1982); Judicial Watch, 895 F.3d at 781–82.

        16.     There are two types of FOIA claims that a requester may bring against an agency:

(1) a claim that the agency has violated FOIA in connection with a specific request and (2) a

“pattern or practice claim—a ‘claim that an agency policy or practice will impair the party’s

lawful access to information in the future.’” Hajro, 811 F.3d at 1103 (quoting Payne Enters., Inc.

v. United States, 837 F.2d 486, 491 (D.C. Cir. 1988)). A FOIA requester may bring a pattern or

practice claim for a “pattern of delay in contravention of FOIA’s time limits.” Id. at 1106–07.

                                    STATEMENT OF FACTS

        17.     On April 10, 2020, Plaintiff, along with non-party Columbia Rediviva, sent a

FOIA request to BPA. The request sought records related to BPA’s decision to sign an

“Implementation Agreement” in September 2019 committing it to take certain steps to facilitate

its entry into the EIM.

        18.     The records sought will shine a light on BPA’s participation in the EIM, which

could affect the agency’s ability to alter its operations to benefit fish and wildlife, particularly

several salmon and steelhead trout species listed as endangered or threatened under the ESA.




COMPLAINT                                          6
         Case 3:20-cv-01028-AC          Document 1       Filed 06/26/20      Page 7 of 19




       19.     BPA has still not made a final decision to join the EIM. Right now, BPA is in the

process of determining how it will go about joining and participating in the EIM, and is holding

public workshops to discuss those issues. BPA will continue to engage the public throughout the

next year and a half as it decides whether and how to join the EIM. In particular, BPA will

decide certain issues related to its participation in the EIM during its upcoming rate case, which

is scheduled to begin in fall 2020.

       20.     On April 21, 2020, Plaintiff sent a second FOIA request to BPA. This second

request sought records related to BPA’s efforts to influence public opinion on the recently

released Draft Environmental Impact Statement for the Columbia River System (“CRSO Draft

EIS”). The CRSO Draft EIS was prepared pursuant to the National Environmental Policy Act

(“NEPA”), a statute that “dictates that federal agencies shall to the fullest extent possible

encourage and facilitate public involvement in decisions which affect the quality of the human

environment.” WildWest Inst. v. Bull, 547 F.3d 1162, 1169 (9th Cir. 2008) (citation, internal

quotations, and alterations omitted).

       21.     Plaintiff is interested in the information sought in the second request because it

bears on the integrity of the NEPA public process for the Columbia River System. Plaintiff’s

clients and partners—as well as the general public—are also interested in this information: they

have expended many hours attending hearings, submitting comments on the CRSO Draft EIS,

and otherwise participating in the NEPA process, and they need to know whether and how that

process has been inappropriately prejudiced by BPA.

       22.     On April 23, 2020, BPA acknowledged receipt of both FOIA requests. BPA

assigned the first request—concerning the EIM—tracking number BPA-2020-00700-F. BPA




COMPLAINT                                         7
          Case 3:20-cv-01028-AC          Document 1       Filed 06/26/20      Page 8 of 19




assigned the second request—concerning communications and records related to the CRSO Draft

EIS—tracking number BPA-2020-00719-F.

       23.     For the first request, BPA stated in its acknowledgment letter that it had received

the request on April 10, 2020 and designated the request as “complex” because of the possible

need to “review . . . the responsive records for statutory exemptions and possible consults with

third parties such as, but not limited to, the U.S. Army Corps of Engineers, U.S. Bureau of

Reclamation, and California Independent System Operator.” BPA also invoked the “unusual

circumstances” safety valve of 5 U.S.C. § 552(a)(6)(B)(i), giving the agency an additional 10

working days to respond to the request.

       24.     Given a receipt date of April 10, 2020, BPA was required to make a

“determination” as to the first request on or before May 22, 2020. As of the filing of this

complaint, BPA has not communicated to Plaintiff the scope of the documents it intends to

produce and withhold in response to this request and the reasons for withholding any documents.

Nor has BPA informed Plaintiff of its right to seek administrative review of any decision to

withhold documents.

       25.     On June 15, 2020, after the statutory “determination” deadline had passed, BPA

and Plaintiff conferred about the possibility of Plaintiff limiting the scope of the first request.

Plaintiff has agreed to limit the scope of that request in order to allow for faster processing.

       26.     BPA’s letter acknowledging receipt of Plaintiff’s first request stated that the

agency “estimates the completion of a response to [the] FOIA request by August 24, 2020.”

       27.     For the second request, BPA stated in its acknowledgment letter that it had

received the request on April 21, 2020 and designated the request as “complex” because of a

possible need to “review . . . the responsive records for statutory exemptions and possible consults



COMPLAINT                                          8
          Case 3:20-cv-01028-AC          Document 1        Filed 06/26/20      Page 9 of 19




with BPA’s wholesale customers.” BPA also invoked the “unusual circumstances” safety valve

of 5 U.S.C. § 552(a)(6)(B)(i), giving the agency an additional 10 working days to respond to the

second request.

        28.     Given a receipt date of April 21, 2020, BPA was required to make a

“determination” as to the second request on or before June 3, 2020. As of the filing of this

complaint, BPA has not communicated to Plaintiff the scope of the documents it intends to

produce and withhold in response to this request and the reasons for withholding any documents.

Nor has BPA informed Plaintiff of its right to seek administrative review of any decision to

withhold documents.

        29.     BPA’s letter acknowledging receipt of Plaintiff’s second request stated that the

agency “estimates the completion of a response to [the] FOIA request by August 27, 2020.”

        30.     On April 30, 2020, Plaintiff sent a third FOIA request to BPA. This request

sought records of BPA’s communications with the California Independent System Operator

(“CAISO”)—the entity that manages the EIM—and the Northwest Power and Conservation

Council (“NWPCC”) concerning BPA’s decision to sign the Implementation Agreement.

        31.     This information, like the information sought in the first request, is vital to

understanding BPA’s decisionmaking process with respect to joining the EIM—a process that is

still ongoing and that can still be influenced by Plaintiff, its clients, and allied organizations.

        32.     On May 1, 2020, BPA acknowledged receipt of Plaintiff’s third FOIA request.

BPA assigned the request tracking number BPA-2020-00739-F.

        33.     For this third request, BPA stated in its acknowledgment letter that it had received

the request on April 30, 2020 and designated the request as “complex” because of the possible

need to “review . . . the responsive records for statutory exemptions and possible consults with



COMPLAINT                                          9
         Case 3:20-cv-01028-AC          Document 1       Filed 06/26/20      Page 10 of 19




third parties—specifically including CAISO and NWPCC.” BPA also invoked the “unusual

circumstances” safety valve of 5 U.S.C. § 552(a)(6)(B)(i), giving the agency an additional 10

working days to respond to the request.

       34.     Given a receipt date of April 30, 2020, BPA was required to make a

“determination” as to the third request on or before June 15, 2020. As of the filing of this

complaint, BPA has not communicated to Plaintiff the scope of the documents it intends to

produce and withhold in response to this request and the reasons for withholding any documents.

Nor has BPA informed Plaintiff of its right to seek administrative review of any decision to

withhold documents.

       35.     BPA’s letter acknowledging receipt of Plaintiff’s third request stated that the

agency “estimates the completion of a response to [the] FOIA request by September 8, 2020.”

       36.     In the time since BPA acknowledged receipt of Plaintiff’s first three FOIA

requests, Plaintiff has sent two additional FOIA requests to BPA on behalf of itself and

Columbia Rediviva:

               a. Request BPA-2020-00783-F, submitted on May 15, 2020, seeking records

                   related to BPA’s determination that the signing of the EIM Implementation

                   Agreement did not trigger a need for NEPA review; and

               b. Request BPA-2020-784-F, submitted on May 15, 2020, seeking records

                   related to BPA’s plans for complying with its statutory obligations if it joins

                   the EIM.

       37.     Like Plaintiff’s first three FOIA requests, these two requests seek information that

is vital to ensure that Plaintiff and its allies and clients can meaningfully participate in ongoing or




COMPLAINT                                         10
         Case 3:20-cv-01028-AC          Document 1       Filed 06/26/20      Page 11 of 19




imminent public processes during which BPA will make important decisions that will have

substantial effects on the Pacific Northwest’s environment.

       38.     BPA has acknowledged receipt of these two requests:

               a. For request BPA-2020-00783-F, BPA gave an estimated completion date of

                   November 4, 2020, and cited the possible need to “review . . . the responsive

                   records for statutory exemptions and possible consults with third parties” as

                   reasons for designating the request as “complex”; and

               b. For request BPA-2020-00784-F, BPA gave an estimated completion date of

                   November 4, 2020, and cited the possible need to “review . . . the responsive

                   records for statutory exemptions and possible consults with third parties” as

                   reasons for designating the request as “complex.”

       39.     In an email sent on June 5, 2020, BPA confirmed that, as of that date, it had not

yet finished reviewing records responsive to Plaintiff’s first FOIA request and had not yet

gathered records responsive to Plaintiff’s remaining FOIA requests.

       40.     BPA’s repeated references in its acknowledgment letters to “consults with third

parties,” including other federal agencies, implicate FOIA Exemptions 4 and 5. Exemption 4

shields from disclosure “trade secrets and commercial or financial information obtained from a

person and privileged or confidential.” 5 U.S.C. § 552(b)(4). Exemption 5 shields from

disclosure “inter-agency . . . memorandums or letters that would not be available by law to a

party other than an agency in litigation with the agency . . . .” Id. § 552(b)(5).

       41.     For each of Plaintiff’s requests, there is a roughly four-to-six-month gap from

receipt of the request to the anticipated response date, and a roughly three-to-four-month delay

from the statutory “determination” deadline until the anticipated response date. This is consistent



COMPLAINT                                         11
          Case 3:20-cv-01028-AC       Document 1       Filed 06/26/20     Page 12 of 19




with Plaintiff’s experience with FOIA requests it sent to BPA on behalf of Columbia

Riverkeeper (“CRK”): Advocates sent two FOIA requests to BPA on behalf of CRK in late

November 2019 and received anticipated response dates of late March 2020.

       42.     BPA’s delays in responding to all these requests stem in large part from its

Exemption 4 and 5 review policy. BPA explained how this policy works for Exemption 4

material in an email sent in connection with one of the requests submitted by Plaintiff on behalf

of CRK:

       To the extent that the responsive records do contain third party confidential
       commercial information, BPA is required to consult with any third-party
       information submitters and provide them with an opportunity to formally object to
       the public release of their information. BPA’s Office of General Counsel (OGC)
       will be tasked with making a determination on any objections received from third
       parties. That outreach to the third parties (which includes a thirty day window for
       objections to be submitted), an OGC analysis of potential objections received, and
       a formal determination on any objections, has historically taken about ninety days
       to complete.

Email of January 9, 2020 from Candace Palen, BPA FOIA/Privacy Act Officer to Andrew

Missel, Staff Attorney at Advocates for the West.

       43.     On information and belief, BPA has a lengthy process for reviewing material

originating from other federal agencies that may be exempt under Exemption 5 that is similar to

the Exemption 4 process described in the January 9, 2020 email.

       44.     Though BPA claims that the review process for Exemption 4 material “has

historically taken about ninety days to complete,” the process regularly leads to delays much

longer than a few months. For instance, BPA has still not made a final “determination” as to the

two FOIA requests sent by Plaintiff on behalf of CRK. The anticipated completion date for those

requests is now August 4, 2020—some seven months after the statutory “determination”

deadlines and nearly nine months after the requests were received by the agency. BPA has



COMPLAINT                                       12
         Case 3:20-cv-01028-AC         Document 1       Filed 06/26/20     Page 13 of 19




explicitly cited the need to conduct Exemption 4 review as a reason for the delays in responding

to those requests. In fact, as recently as June 11, 2020, BPA informed Plaintiff that the delay in

fully responding to one of the requests sent on behalf of CRK is due to the ongoing review of

material potentially exempt under Exemption 4.

       45.     On information and belief, BPA routinely waits to make a “determination” until

the completion of its Exemption 4 and 5 review process. As BPA explained in an email

regarding one of the requests sent on behalf of CRK, “a formal determination letter” is issued

“[w]hen the FOIA response process is completed.” Email of January 9, 2020 from Candace

Palen, BPA FOIA/Privacy Act Officer to Andrew Missel, Staff Attorney at Advocates for the

West. Accordingly, BPA’s estimated response date is, in fact, the estimated date for issuing a

“determination.”

       46.     Other examples of delayed responses to FOIA requests caused by BPA’s

Exemption 4 and 5 review policy include:

               a. FOIA Request BPA-2019-00412-F: received on January 31, 2019; final

                   response on November 12, 2019.

               b. FOIA Request BPA-2018-00081-F: received on October 10, 2017; final

                   response on June 29, 2018.

               c. FOIA Request BPA-2017-00501-F: received on January 19, 2017; final

                   response on September 26, 2017.

               d. FOIA Request BPA-2017-00069-F: received on October 12, 2016; final

                   response on September 14, 2018.

               e. FOIA Request BPA-2017-00058-F: received on October 11, 2016; final

                   response on July 17, 2018.



COMPLAINT                                       13
         Case 3:20-cv-01028-AC          Document 1       Filed 06/26/20     Page 14 of 19




       47.       Additionally, in the one published judicial decision concerning BPA’s response to

a FOIA request, the agency delayed its response to the request due to its Exemption 4 and 5

review policy:

       [O]n February 18, 2015, [BPA] sent a letter . . . noting the complexity of the
       request[] and estimating completion by September 30, 2015. On September 28,
       2015, BPA sent another letter . . . advising of its need to submit certain records to
       third-party entities for review and thus ‘extending the target date for BPA’s
       response to your request to March 31, 2016.’

A Better Way for BPA v. U.S. Dep’t of Energy Bonneville Power Admin., 890 F.3d 1183, 1185

(9th Cir. 2018).

       48.       Given BPA’s history of delayed responses to requests that trigger its Exemption 4

and 5 review policy—including BPA’s delayed responses to the requests sent by Plaintiff on

behalf of CRK—Plaintiff expects that BPA will miss the determination deadlines for Plaintiff’s

fourth and fifth FOIA requests, as well as future requests that Plaintiff intends to send. Plaintiff

also expects that BPA will not finish releasing records responsive to Plaintiff’s requests until

many months, or even years, after the determination deadlines have passed.

       49.       These delays are not merely inconvenient—they impair the ability of Plaintiff, its

clients and allies, and the general public to participate meaningfully in the public processes

during which BPA will make important decisions affecting the Pacific Northwest’s environment.

                       FIRST CLAIM FOR RELIEF
   FAILURE TO MAKE A TIMELY “DETERMINATION” AS TO BPA-2020-00700-F

       50.       Plaintiff realleges and incorporates by reference the allegations in paragraphs 1

through 49, inclusive.

       51.       BPA received FOIA request BPA-2020-00700-F on April 10, 2020. Because BPA

invoked the “unusual circumstances” safety valve in 5 U.S.C. § 552(a)(6)(B)(i), BPA had 30




COMPLAINT                                         14
         Case 3:20-cv-01028-AC         Document 1       Filed 06/26/20     Page 15 of 19




working days to respond to the request. Therefore, BPA was required to make a “determination”

as to the request on or before May 22, 2020.

       52.     BPA did not make a determination on or before May 22, 2020. As of the date of

this complaint, BPA has not yet made a determination, nor has it released any records.

       53.     By failing to make a timely determination as to Plaintiff’s first request, BPA has

violated and continues to violate FOIA.

                      SECOND CLAIM FOR RELIEF
      FAILURE TO PROMPTLY RELEASE RECORDS AS TO BPA-2020-00700-F

       54.     Plaintiff realleges and incorporates by reference the allegations in paragraphs 1

through 49, inclusive.

       55.     BPA does not anticipate releasing any records in response to Plaintiff’s first FOIA

request until August 24, 2020, at the earliest, which is more than four months after Plaintiff

submitted the request. Such a delay in releasing records violates FOIA’s requirement that an

agency make records “promptly available” upon request.

                      THIRD CLAIM FOR RELIEF
   FAILURE TO MAKE A TIMELY “DETERMINATION” AS TO BPA-2020-00719-F

       56.     Plaintiff realleges and incorporates by reference the allegations in paragraphs 1

through 49, inclusive.

       57.     BPA received FOIA request BPA-2020-00719-F on April 21, 2020. Because BPA

invoked the “unusual circumstances” safety valve in 5 U.S.C. § 552(a)(6)(B)(i), BPA had 30

working days to respond to the request. Therefore, BPA was required to make a “determination”

as to the request on or before June 3, 2020.




COMPLAINT                                       15
        Case 3:20-cv-01028-AC          Document 1      Filed 06/26/20     Page 16 of 19




       58.     BPA did not make a determination on or before June 3, 2020. As of the date of

this complaint, BPA has not yet made a determination, nor has it released any records. As of

June 5, 2020, BPA was still gathering records.

       59.     By failing to make a timely determination as to Plaintiff’s second request, BPA

has violated and continues to violate FOIA.

                     FOURTH CLAIM FOR RELIEF
      FAILURE TO PROMPTLY RELEASE RECORDS AS TO BPA-2020-00719-F

       60.     Plaintiff realleges and incorporates by reference the allegations in paragraphs 1

through 49, inclusive.

       61.     BPA does not anticipate releasing any records in response to Plaintiff’s second

FOIA request until August 27, 2020, at the earliest, which is more than four months after

Plaintiff submitted the request. Such a delay in releasing records violates FOIA’s requirement

that an agency make records “promptly available” upon request.

                       FIFTH CLAIM FOR RELIEF
   FAILURE TO MAKE A TIMELY “DETERMINATION” AS TO BPA-2020-00739-F

       62.     Plaintiff realleges and incorporates by reference the allegations in paragraphs 1

through 49, inclusive.

       63.     BPA received FOIA request BPA-2020-00739-F on April 30, 2020. Because BPA

invoked the “unusual circumstances” safety valve in 5 U.S.C. § 552(a)(6)(B)(i), BPA had 30

working days to respond to the request. Therefore, BPA was required to make a “determination”

as to the request on or before June 15, 2020.

       64.     BPA did not make a determination on or before June 15, 2020. As of the date of

this complaint, BPA has not yet made a determination, nor has it released any records. As of

June 5, 2020, BPA was still gathering records.



COMPLAINT                                        16
        Case 3:20-cv-01028-AC          Document 1       Filed 06/26/20     Page 17 of 19




       65.      By failing to make a timely determination as to Plaintiff’s third FOIA request,

BPA has violated and continues to violate FOIA.

                      SIXTH CLAIM FOR RELIEF
      FAILURE TO PROMPTLY RELEASE RECORDS AS TO BPA-2020-00739-F

       66.      Plaintiff realleges and incorporates by reference the allegations in paragraphs 1

through 49, inclusive.

       67.      BPA does not anticipate releasing any records in response to Plaintiff’s third

FOIA request until September 8, 2020, at the earliest, which is more than four months after

Plaintiff submitted the request. Such a delay in releasing records violates FOIA’s requirement

that an agency make records “promptly available” upon request.

                          SEVENTH CLAIM FOR RELIEF
                    UNLAWFUL PATTERN OR PRACTICE OF DELAY

       68.      Plaintiff realleges and incorporates by reference the allegations in paragraphs 1

through 49, inclusive.

       69.      BPA regularly misses the statutory deadline for making a “determination” as to

requests that trigger its Exemption 4 and 5 review policy.

       70.      BPA regularly fails to make responsive records “promptly available” to requests

that trigger its Exemption 4 and 5 review policy.

       71.      BPA claims that its review process for Exemption 4 material “has historically

taken about ninety days to complete,” but the process regularly leads to delays much longer than

a few months.

       72.      BPA has already missed the statutory deadlines for making “determinations” as to

Plaintiff’s first three FOIA requests. Plaintiff’s past experiences—as well as the experiences of




COMPLAINT                                        17
         Case 3:20-cv-01028-AC         Document 1         Filed 06/26/20   Page 18 of 19




other requesters—suggest that it is very likely that BPA will not make “determinations” as to

these requests for many months.

       73.     Each of the “target” response dates set by BPA for Plaintiff’s first three requests

is more than four months from the date BPA received the request. Such delays violate FOIA

absent an adequate justification by BPA. Moreover, Plaintiff’s past experiences—as well as the

experiences of other requesters—suggest that BPA will very likely miss those target dates and

will not release records for many months, if not years.

       74.     These delays are already impairing and will continue to impair Plaintiff’s ability

to access and use important information about BPA. These delays are caused, in part, by BPA’s

Exemption 4 and 5 review policy.

       75.      Plaintiff has submitted two additional FOIA requests to BPA. The statutory

“determination” deadlines have not yet passed for these requests, but, because of the agency’s

Exemption 4 and 5 review policy, it is almost certain that BPA will fail to make

“determinations” as to these requests by the statutory deadlines, and will instead miss the

deadlines by several months, at least. It is also almost certain that BPA will not release

documents responsive to those requests for an unreasonably long time. Indeed, the “target” date

set by BPA for responding to those requests is November 4, 2020, nearly six months after BPA

received the requests.

       76.     Plaintiff plans on submitting more FOIA requests to BPA, at least some of which

will seek materials that will trigger BPA’s Exemption 4 and 5 review policy.

       77.     BPA’s Exemption 4 and 5 review policy has impaired and will in the future

impair Plaintiff’s ability to access information to which it is entitled under FOIA.




COMPLAINT                                        18
          Case 3:20-cv-01028-AC          Document 1      Filed 06/26/20      Page 19 of 19




        WHEREFORE, Plaintiff prays for relief as set forth below.

                                      PRAYER FOR RELIEF

        A.      Adjudge and declare that BPA’s Exemption 4 and 5 review policy violates FOIA;

        B.      Enjoin BPA from employing its Exemption 4 and 5 review policy when

processing any FOIA requests submitted by Plaintiff, and order BPA to instead employ a process

that complies with FOIA’s deadlines;

        C.      Order BPA to immediately release all non-exempt records responsive to

Plaintiff’s first three FOIA requests (BPA-2020-00700-F, BPA-2020-00719-F, and BPA-2020-

739-F);

        D.      Enter such other declaratory relief, and temporary, preliminary, or permanent

injunctive relief as may be prayed for hereafter by Plaintiff;

        E.      Award Plaintiff its reasonable costs, litigation expenses, and attorneys’ fees

associated with this litigation pursuant to FOIA and/or any other provision of law allowing for

the recovery of such expenses; and

        F.      Grant such further relief as the Court deems just and proper in order to provide

Plaintiff with relief and protect the public interest.

        Dated: June 26, 2020                                     Respectfully submitted,

                                                                 /s/ Andrew R. Missel
                                                                 Elizabeth H. Potter
                                                                 Oregon Bar # 105482
                                                                 Andrew R. Missel
                                                                 Oregon Bar # 181793
                                                                 ADVOCATES FOR THE WEST
                                                                 3701 SE Milwaukie Ave., Ste. B
                                                                 Portland, OR 97202
                                                                 (503) 914-6388
                                                                 epotter@advocateswest.org
                                                                 amissel@advocateswest.org



COMPLAINT                                          19
